EXHIBIT 99.1 Investor Presentation March 2011 1 Statements made in this Confidential Information Memorandum that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate,” "expect,” "hope,” "intend,” "may” and similar expressions. Forward-looking statements in this Confidential Information Memorandum also include all statements regarding expected financial position, results of operations, cash flows, liquidity, financing plans, business strategy, growth opportunities, plans and objectives of management for future operations, the impact of reductions in reimbursements and other changes in government reimbursement programs and the timing and impact of the proposed restructuring transactions. Factors that could cause actual results to differ are identified in the public filings made by Sun with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; the impact that healthcare reform legislation will have on Sun’s business; Sun’s ability to maintain the occupancy rates and payor mix at Sun’s healthcare centers; potential liability for losses not covered by, or in excess of, Sun’s insurance; the effects of government regulations and investigations; the significant amount of Sun’s indebtedness, covenants in Sun’s debt agreements that may restrict Sun’s activities and Sun’s ability to make acquisitions, incur more indebtedness; the impact of the current economic downturn on Sun’s business; the ability of Sun to collect its accounts receivable on a timely basis; increasing labor costs and the shortage of qualified healthcare personnel; and Sun’s ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect Sun’s business and financial results are included in Sun’s public filings made with the Securities and Exchange Commission, including Sun’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun’s web site, www.sunh.com. There may be additional risks of which Sun is presently unaware or that Sun currently deems immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond Sun’s control. Sun cautions that any forward-looking statements made by Sun are not guarantees of future performance. Sun disclaims any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. References to “Sun” refer to Sun Healthcare Group, Inc. and its subsidiaries Forward-Looking Statements 2 References are made in this presentation to Adjusted EBITDA, EBITDA, EBITDA margin, Adjusted EBITDAR, EBITDAR and EBITDAR margin, which are non-GAAP financial measures. These non-GAAP financial measures are reconciled to the corresponding GAAP financial measures in the Appendices included at the end of this presentation. EBITDA is defined as net income before loss (gain) on discontinued operations, interest expense (net of interest income), income tax expense (benefit) and depreciation and amortization. EBITDA margin is EBITDA as a percentage of revenue. EBITDAR is EBITDA before rent expense and EBITDAR margin is EBITDAR as a percentage of revenue. The presentation of Adjusted EBITDA isEBITDA adjusted for gain(loss) on sale of assets, restructuring costs and loss onextinguishmentof debt.Adjusted EBITDAR is adjusted EBITDA before rent expense.Sun believes that adjusted EBITDA, EBITDA, EBITDA margin, Adjusted EBITDAR, EBITDAR and EBITDAR margin provide useful information regarding Sun’s operational performance because these financial measures enhance the overall understanding of the financial performance and prospects for the future of Sun’s core business activities, provide consistency in Sun’s financial reporting and provide a basis for the comparison of results of core business operations between current, past and future periods. These measures are also some of the primary indicators Sun uses for planning and forecasting in future periods, including trending and analyzing the core operating performance of its business from period to period without the effect of GAAP expenses, revenues and gains that are unrelated to day-to-day performance. Non-GAAP Financial Measures 3 Attractive industry fundamentals §Healthcare policy favors SNFs - effective clinical outcomes at lower costs §Favorable demographics - increasing senior population §Improving supply / demand dynamics - number of SNF beds has steadily declined Diversified, growing platform §National platform with four business lines §Consistent revenue growth Focus on high acuity and clinically complex patients Proven and experienced management team Investment Highlights Sun Has a Dynamic History 4 Sun has consistently increased revenue and EBITDAR through a mix of organic and external growth, as well as operational improvements The 2005 and 2007 acquisitions of Peak Medical Corporation and Harborside Healthcare along with the recent 2010 spin of Sun’s real estate assets have been transformative transactions that have positioned the company for continued growth Revenue Normalized EBITDAR Note:2011E Revenue and EBITDAR estimates reflect midpoint of Guidance. …Under Consistent Operating Management… 5 (1) Effective 01/17/11. 6 …And With Patient Care As Its Top Priority Based on a recent independent survey, 86% of our current residents/patients would recommend our center to others; 87% expressed overall satisfaction Trend in Rehospitalizations §By responding to medical condition changes, return-to- hospital rates are markedly lower than our peers Quality Measures §Key quality metrics continue to improve and trend better than national averages The above graph represents the percent of patients rehospitalized within 20 days of admission to a skilled nursing center.Patients are more prone to hospital readmissions within 20 days following acute hospitalization. 7 Skilled Nursing Services (SunBridge) §200 skilled nursing centers §19,400 patients/residents Hospice Services (SolAmor) §Growing business operating in 10 states with 20 offices with 4 startups Rehabilitation Therapy Services (SunDance) §Contract services, rehab agency, managementservices §346 contracts with non-affiliated entities §Provides services to substantially all SunBridge skilled nursing centers Medical Staffing Services (CareerStaff) §Primarily hospital setting (also serves SNFs, schools, prisons) §60%+ of billings are for therapists (also provide nursing and pharmacy services) 2010 Net Revenue $1.9 billion 2010 Net Revenue $1.9 billion Note: Inpatient segment includes both the SunBridge & SolAmor business lines Net Revenue by Line of Business Net Revenue by Source Sun Healthcare Today 8 Number of Centers Per State States with Centers IN 2005: Sun Operated 104 Inpatient Centers in 13 States Sun’s Portfolio Diversification Number of Centers Per State States with Centers TODAY (1): Sun Operates 200 Inpatient Centers in 25 States Revenue ($M’s)$882.1 Normalized EBITDAR ($M’s) 60.6 Margin6.9% Inpatient Skilled Mix16.1% Length of Stay37 Days Revenue ($M’s)$1,906.9 Normalized EBITDAR ($M’s) 250.6 Margin13.1% Inpatient Skilled Mix18.8% Length of Stay29 Days (1) As of 12/31/2010 States with Centers and Hospices 7 7 22 1 1 11 9 5 7 9 8 10 7 5 5 11 15 1 1 9 1 9 7 2 20 3 18 10 1 15 2 17 7 9 8 8 9 7 SunBridge Healthcare Corporation Centers include skilled nursing centers, assisted living centers and independent living centers Provides services that: §Focus on higher acuity, short-term stay patients §Include specialty services that address local market needs 68 centers have Rehab Recovery Suites (“RRS”) with 1,992 beds as of December 31, §Specialize in Medicare / managed care patients 47 wings dedicated to Alzheimer’s patients(Solana) with 1,836 beds as of December 31, 2010 SunBridge OPERATING PROFILE as of December 31, 2010 Centers States 25 Property Type: Skilled Nursing SNF/AL/IL AL Mental Health IL 164(82%) 16(8%) 10(5%) 8(4%) 2(1%) Beds: Licensed Available Occupancy % - YTD 2010 87.0% SNF Skilled Mix: % of Patient Days - YTD 2010 % of SNF Revenue - YTD 2010 18.8% 38.0% 9 SunDance Rehabilitation Corporation Broad array of rehabilitation therapy services for post acute patients provided in skilled nursing centers and assisted living facilities Provides rehabilitation therapy services to 527 centers in 37 states (1) §346 centers operated by non-affiliated parties §181 centers operated by affiliates (1) Approximately 58% of revenue from non- affiliated sources in 2010 SunDance 10 Revenue ($ in millions) Revenue Per Contract ($ in thousands) (1) As of January 1, 2011 SolAmor Hospice Corporation Provides hospice services in affiliated skilled nursing centers, non-affiliated skilled nursing centers and the patient’s home Operates in 10 states; 9 of which have affiliated skilled nursing centers §Synergistic service as 6% - 10% of patients in SNFs eligible for hospice services Historical growth due to de novo start-ups and acquisitions §Holisticare in 2008 §Allegiance in 2009 §Countryside in 2010 Strong contributor to earnings SolAmor 11 Revenue Average Daily Census ($ in millions) EBITDAand Margin ($ in millions) 7.0% 20.1% 20.1% CareerStaff Unlimited, Inc. Provides temporary medical staffing to hospitals, skilled nursing facilities, schools and prisons §Approximately 60% of billings are for therapists Operates in 39 states §National network of 32 branches with 25 offices Diversified staffing approach: §Per diem, travel and permanent placement §Places a wide array of healthcare professionals: therapists, nurses, pharmacists, and physicians Full-service human resources manager CareerStaff 12 Revenue EBITDA and margin ($ in millions) ($ in millions) 8.7% 9.2% 6.9% 13 Resource Utilization Group (RUG) payment system Payments to SNFs vary based on the intensity of clinical services provided to Medicare patients Resource Utilization Group IV (RUG IV) system replaced existing RUG III system effective October 1, 2010 The new RUG IV system: §Updated the RUG III system by changing and refining the 53 categories in RUG III to create 66 categories that more accurately reflect the cost of services provided §13 new RUGs categories focused on medical complexity §Eliminates the lookback period §Changes the reimbursement level for therapy delivered concurrently RUG IV: What It Means Positive Opportunity for Sun 14 Q4 2010 rate increased 12.6% over Q4 2009 1.7% was related to the Market Basket increase Sun’s concurrent therapy experience is less than CMS estimates §There is an associated cost increase per unit of therapy delivered §Partially mitigated by group therapy MDS 3.0 is creating additional expense §Increase in the number of MDS required §Additional completion time related to the new interview process Financial Outcome of RUG-IV Inpatient SunDance Consolidated SHG Further Expansion of Product & Service Offering 15 Expand clinical products/services to improve ability to capture clinically complex patients §Upgrade complement of clinicians and their skill sets §Focus on clinical competencies •Tracheotomy care, HIV / Isolation, advanced IV capabilities, etc. §Expand packaging and selling of clinical service offerings Specialty unit development in markets that provide unique opportunities (e.g. ventilator program) Rehab Recovery Suites remain a relevant strategy to attract and care for short-term high-acuity patients §Anticipate adding 600 new beds in 2011 or 31% growth in capacity •2,580 beds covering nearly 70% of the urban-based centers 16 Rehab Recovery Suites - Product Profile Rehab Recovery Suites (RRS) Separate and distinct units within a center Enhanced therapy and clinical product Hospitality services - dedicated concierge Skilled Mix (Q4 ’10) Rehab Utilization and Medicare Rates % of Days % of Revenue Rehab Medicare Rates Number of centers:68 Number of beds:1,992 Average bed size: 25 beds per center Cost / bed: $25,000 Development time: 6 - 9 months RRS Metrics Long-Term Asset Modernization Initiative Long term capital investment strategy designed to upgrade, reconfigure and fully renovate nursing centers §Focus on privacy for patients, enhanced amenities/public spaces, designated units with specific purpose §Create improved work environment for staff and attending physicians to enhance ability to deliver care §Upgrade therapy and external environment to enhance living experience and create unique exercise venues Selection is dictated by market demographics, competitive profile and return on investment Currently committed to renovate 17 centers Partnering with landlords (REITs) to fund many of these projects and paying a cost of capital add on to rent 17 18 External Growth Sun utilizes a targeted acquisition strategy of new skilled nursing centers and ancillary- services providers that are attractive from both financial and operational perspectives Ample liquidity to pursue acquisitions §Cash of $81.2 (1) §Undrawn revolver with capacity of $60.0M Strong Free Cash Flow after CapEx §Low end of guidance: $18.7M §High end of guidance: $27.7M Acquisitions April 2007 December 2010 October 2009 September 2008 (1) As of December 31, 2010 April 2005 Acquisition Rationale: Good geographic overlap to our SunBridge portfolio §7existing offices / 4 startup offices - growing or opening in 2011 §Shares markets with 9 existing SunBridge centers §Expands SolAmor platform to ten states and approximately 1,050 patients daily Opportunity to grow in SNF settings (initially a home-based business) New presence in 2 markets (AL & GA) with barriers to entry: §Alabama is not issuing any new provider licenses for Hospice unless you are already a certified provider Countryside Hospice Care, Inc. Acquisition 19 Sun center Other Sun centers Countryside Countryside - Startup Countryside - Alabama Countryside - Georgia Countryside Hospice Care Focus on skilled nursing growth Increase skilled nursing revenue and contribution by §Improving occupancy / skilled mix §Continue focus on high acuity and Medicare patients §Expand product array for clinically complex patients §Partnering with local medical communities Seek growth in ancillary businesses Grow hospice operations and leverage new acquisition §Synergistic to skilled nursing business Focus on rehabilitation therapy business by §Expanding product offerings §Improving labor productivity and profitability Utilize Sun’s financial flexibility Targeted acquisitions of new skilled nursing centers and ancillary- services providers Growth-oriented capital spending §RRS initiatives targeting higher-acuity patients §Modernization initiative Sun’s Growth Strategy 20 21 Financial Overview 22 Sun 4th Quarter 2010 results Sun 4th Quarter 2010 Segment Results 23 Inpatient SolAmor (1) SunDance CareerStaff (1) Included in Inpatient Segment 24 Sun Full Year 2010 results 25 2011 Guidance 2010 Normalized Results 2011 Full Year Guidance (Dollars in millions, except per share data) 26 Medicare rates: §Net positive impact to average Medicare rates from RUG-IV, partially offset by: −Labor and other costs associated with higher- acuity patients −Elimination of concurrent therapy −Impact of Medicare Part B Multiple Procedure Payment Reduction (MPPR) Medicaid rates, net of provider taxes, are expected to be flat in 2011 2011 Guidance Parameters Sun currently leases 86 formerly owned centers from Sabra, resulting in an increased rent of $70.4 million §Operating leases §Traditional triple net leases §Lesser of CPI of 2.5% escalators Reimbursement Portfolio Capital Post-Restructuring with Sabra No acquisitions or dispositions beyond the recently announced purchase of Countryside Hospice Care, Inc. Excludes results of operations of two nursing centers in Oklahoma with leases expired at our option on December 31, 2010 and one nursing center that we expect to sell in 2011 Capital expenditures in the range of $55 to $60 million principally to support: §Routine maintenance and renovations for nursing centers and IT systems §Build-out of more than 600 new beds for our
